Martin J.
delivered the opinion of the Court.
This case was remanded from this Court with a vie1~ of determining a question of fact, on the solution of which we considered its final deciSion depended.
The judgment of the District Court was in favor of the plaintiff; and the defendants have again appealed.
We have given our best attention to the evidence which comes up with the record; and it does not appear to~ us the district judge erred~
It is therefore ordered, adjudged and decreed thafl the judgment of the Dis&ict (Jourt be affirmed with costs~